As filed with the Securities and Exchange Commission on May 15, 2012. Registration No. 333-43462 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Post-effective Amendment No. 3 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CENTRAL VIRGINIA BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1467806 (I.R.S. Employer Identification Number) 2036 New Dorset Road, P.O. Box 39 Powhatan, Virginia23139 (Address of Principal Executive Offices)(Zip Code) CENTRAL VIRGINIA BANKSHARES, INC. 1 (Full title of the plan) Herbert E. Marth, Jr. President and Chief Executive Officer Central Virginia Bankshares, Inc. 2036 New Dorset Road, P.O. Box 39 Powhatan, Virginia 23139 (Name and address of agent for service) (804) 403-2000 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registration is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer□ Accelerated filer□ Non-accelerated filer□(Do not check if a smaller reporting company) Smaller reporting companyx EXPLANATORY NOTE: DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 3 to the registration statement on Form S-8 is being filed in order to deregister all securities remaining unissued under that certain registration statement on Form S-8 (File No. 333-43462) (the “Registration Statement”) which was filed on August 10, 2000 and amended on October 20, 2000 and December 31, 2002 to register 230,946shares (as adjusted for common stock dividends) of the common stock of Central Virginia Bankshares, Inc. (the “Company”) issuable under the Central Virginia Bankshares, Inc. 1998 Incentive Plan (the “Plan”). The Company has terminated all offerings of its securities pursuant to its existing registration statements, including the Registration Statement. Accordingly, the Company is filing this Post-Effective Amendment No. 3 to the Registration Statement, in accordance with the undertakings of the Company in Part II of the Registration Statement, to remove from registration the 111,400 shares of common stock that had been registered for issuance but remain unsold under the Plan as of the date hereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the county of Powhatan, Commonwealth of Virginia, on May 15, 2012. CENTRAL VIRGINIA BANKSHARES, INC. By: /s/ Herbert E. Marth, Jr. Herbert E. Marth, Jr. President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Herbert E. Marth, Jr. President and Chief Executive May 15, 2012 Herbert E. Marth, Jr. Officer and Director (Principal Executive Officer) /s/ Robert B. Eastep Senior Vice President and Chief May 15, 2012 Robert B. Eastep Financial Officer (Principal Financial and Accounting Officer) /s/ James T. Napier Chair of the Board of Directors May 15, 2012 James T. Napier /s/ Roseleen P. Rick Vice Chair of the Board of May 15, 2012 Roseleen P. Rick Directors /s/ Elwood C. May Secretary of the Board of May 15, 2012 Elwood C. May Directors /s/ Kemper W. Baker, Jr. Direc­tor May 15, 2012 Kemper W. Baker, Jr. Signature Title Date /s/ Clarke C. Jones Direc­tor May 15, 2012 Clarke C. Jones /s/ William C. Sprouse, Jr. Direc­tor May 15, 2012 William C. Sprouse, Jr. /s/ Phoebe P. Zarnegar Direc­tor May 15, 2012 Phoebe P. Zarnegar
